19-23185-rdd       Doc 157        Filed 10/10/19      Entered 10/10/19 13:22:07               Main Document
                                                     Pg 1 of 7


CHAPMAN AND CUTLER LLP
Steven Wilamowsky
1270 Avenue of the Americas
30th Floor
New York, NY 10020-1708
Telephone: 212.655.6000

-and-

Aaron M. Krieger
111 West Monroe Street
Chicago, IL 60603-4080
Telephone: 312.845.3000

Counsel for the Debtor and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re                                                     :   Chapter 11
                                                          :
                                                  1
Retrieval-Masters Creditors Bureau, Inc.,                 :   Case No. 19-23185 (RDD)
                                                          :
                           Debtor.                        :
----------------------------------------------------------x



                 CERTIFICATE OF NO OBJECTION REGARDING
             DEBTOR’S APPLICATION FOR AN ORDER: (I) TO RETAIN
          AND EMPLOY GEIST SCHWARZ & JELLINEK, PLLC AS SPECIAL
            LANDLORD LITIGATION COUNSEL, NUNC PRO TUNC AS OF
        SEPTEMBER 6, 2019; AND (II) GRANTING CERTAIN RELATED RELIEF




1
         The last four digits of the Debtor’s taxpayer identification number is 9495. The location of the Debtor’s
         service address for purposes of this chapter 11 case is 4 Westchester Plaza, Suite 110, Elmsford, NY 10523.
         The Debtor also does business as American Medical Collection Agency.



4833-2482-1161
7022536
19-23185-rdd     Doc 157     Filed 10/10/19    Entered 10/10/19 13:22:07          Main Document
                                              Pg 2 of 7


TO THE HONORABLE ROBERT D. DRAIN
UNITED STATES BANKRUPTCY JUDGE:

       Pursuant to 28 U.S.C. § 1746 and in accordance with this Court’s case management

procedures set forth in the Order Granting Debtor’s Motion For Order Authorizing The

Establishment Of Certain Notice, Case Management, And Administrative Procedures [Dkt. No.

31] (the “Case Management Order”), the undersigned hereby certifies as follows:

           1. On June 17, 2019 (the “Petition Date”), Retrieval-Masters Creditors Bureau, Inc.

(the “Debtor”) filed a voluntary petition for relief under chapter 11 of title 11 of the United

States Bankruptcy Code. The Debtor is operating its business and managing its properties as a

debtor in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

           2. On July 2, 2019, the Office of the United States Trustee appointed the Official

Committee of Unsecured Creditors in this chapter 11 case. See Notice Appointing Creditors

Committee [Doc. No. 44].

           3. On September 25, 2019, the Debtor filed its Application for an Order: (I) to

Retain and Employ Geist Schwarz & Jellinek, PLLC as Special Landlord Litigation Counsel,

Nunc Pro Tunc as of September 6, 2019; and (II) Granting Certain Related Relief [Doc. No.

150] (the “Application”).

           4.   The Application established a deadline of October 4, 2019 at 4:00 p.m (EDT)

(the “Objection Deadline”) for parties to object or file responses to the Application.

           5. The Objection Deadline has passed, and, to the best of my knowledge, no

objection, responsive pleading, or request for a hearing with respect to the Application has been

(a) filed with the Court on the docket of the above-captioned case or (b) served on counsel to the

Debtor.




                                                 2
19-23185-rdd    Doc 157     Filed 10/10/19    Entered 10/10/19 13:22:07      Main Document
                                             Pg 3 of 7


          6. Accordingly, the Debtor respectfully requests that the Proposed Order granting

the relief requested in the Application, annexed hereto as Exhibit A (the “Proposed Order”), be

entered in accordance with the Case Management Order.


Dated: October 10, 2019
       New York, New York

                                     CHAPMAN AND CUTLER LLP
                                     Counsel for the Debtor and Debtor in Possession


                                     By:     /s/Steven Wilamowsky
                                           Steven Wilamowsky
                                           1270 Avenue of the Americas
                                           30th Floor
                                           New York, NY 10020-1708
                                           Telephone: 212.655.6000

                                           -and-

                                           Aaron M. Krieger
                                           111 West Monroe Street
                                           Chicago, IL 60603-4080
                                           Telephone: 312.845.3000




                                               3
19-23185-rdd   Doc 157   Filed 10/10/19    Entered 10/10/19 13:22:07   Main Document
                                          Pg 4 of 7


                                    EXHIBIT A

                                PROPOSED ORDER




                                            4
19-23185-rdd       Doc 157        Filed 10/10/19      Entered 10/10/19 13:22:07              Main Document
                                                     Pg 5 of 7


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re                                                     :   Chapter 11
                                                          :
                                                  1
Retrieval-Masters Creditors Bureau, Inc.,                 :   Case No. 19-23185 (RDD)
                                                          :
                           Debtor.                        :
----------------------------------------------------------x

          ORDER AUTHORIZING THE DEBTOR TO RETAIN AND EMPLOY
           GEIST SCHWARZ & JELLINEK, PLLC AS SPECIAL LANDLORD
         LITIGATION COUNSEL, NUNC PRO TUNC AS OF SEPTEMBER 6, 2019

        Upon the application (the “Application”)2 of the debtor and debtor in possession (the

“Debtor”) in the above-captioned case for entry of an order (this “Order”) authorizing the

Debtor to retain and employ Geist Schwarz & Jellinek, PLLC (“GS&J”) as special regulatory

counsel effective nunc pro tunc to the Petition Date, pursuant to section 327(e) of title 11 of the

United States Code (the “Bankruptcy Code”); and the Court having reviewed the Application

and the Declaration of Matthew D. Schwarz, a partner of GS&J (the “Schwarz Declaration”);

and the Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and

the Court having found that the Application is a core proceeding pursuant to 28 U.S.C. §

157(b)(2); and the Court having found that venue of this proceeding and the Application in this

district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having found based on

the representations made in the Application and in the Schwarz Declaration that GS&J neither

has nor represents an interest materially adverse to the interest of the Debtor or its estate or of

any class of creditors or equity security holders, by reason of any direct or indirect relationship



1       The last four digits of the Debtor’s taxpayer identification number are 9495. The location of the Debtor’s
        service address for purposes of this chapter 11 case is 4 Westchester Plaza, Suite 110, Elmsford, NY 10523.
        The Debtor also does business as American Medical Collection Agency.
2       Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
        Application.
19-23185-rdd      Doc 157      Filed 10/10/19     Entered 10/10/19 13:22:07           Main Document
                                                 Pg 6 of 7


to, connection with or interest in, the Debtor or for any other reason as required by section 327(e)

of the Bankruptcy Code; and the Court having found that the relief requested in the Application

is in the best interests of the Debtor’s estate, its creditors, and other parties in interest; and the

Court having found that the Debtor provided adequate and appropriate notice of the Application

under the circumstances and that no other or further notice is required; and the Court having

reviewed the Application and having heard statements in support of the Application at a hearing

held before the Court (the “Hearing”); and the Court having determined that the legal and

factual bases set forth in the Application and at the Hearing establish just cause for the relief

granted herein; and no objections to the relief requested herein having been filed; and after due

deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

        1.      The Application is granted as set forth herein.

        2.      The Debtor is authorized to retain and employ GS&J as special Landlord

Litigation counsel in this chapter 11 case, pursuant to section 327(e) of the Bankruptcy Code,

Bankruptcy Rule 2014(a) and Local Bankruptcy Rule 2014-1 on the terms and conditions set

forth in the Application and the Engagement Letter, nunc pro tunc as of September 6, 2019.

        3.      GS&J shall be compensated for its services and reimbursed for any related

expenses in accordance with applicable provisions of the Bankruptcy Code, the Bankruptcy

Rules, the Local Bankruptcy Rules and any other applicable orders or procedures of this Court.

        4.      GS&J shall use its best efforts to avoid any duplication of services provided by

any of the Debtor’s other retained professionals in this chapter 11 case.

        5.      The Debtor and GS&J are authorized to take all actions necessary to effectuate

the relief granted in this Order in accordance with the Application.
19-23185-rdd    Doc 157       Filed 10/10/19    Entered 10/10/19 13:22:07        Main Document
                                               Pg 7 of 7


       6.      Notice of the Application as provided therein is deemed to be good and sufficient

notice of such Application, and the requirements of the Local Bankruptcy Rules are satisfied by

the contents of the Application.

       7.      The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

       8.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

       9.      Notwithstanding any provision to the contrary in the Engagement Letter, the

Debtor shall not make any advance payments to GS&J without Court order.

       10.     To the extent there is an inconsistency among this Order, the Application and the

Engagement Letter, the terms of this Order shall govern.




Dated: October ___, 2019
       White Plains, New York


                                      THE HONORABLE ROBERT D. DRAIN
                                      UNITED STATES BANKRUPTCY JUDGE
